El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
Alonso entabló una acción de desahucio en la teoría de que el demandado era un mero poseedor en precario. Este último alegó el derecho de posesión, fundado en un contrato de aparcería. La corte de distrito resolvió que la evidencia aducida en apoyo de la contención del demandado bastaba para demostrar que él era un aparcero y no un mero po-*711seedor en precario, y desestimó el recurso. El demandante apela y sostiene que:
“Primero: La corte inferior cometió error manifiesto al consi-derar y apreciar la prueba de las partes en este caso;
“Segundo: La corte inferior aplicó en su fallo el criterio de la duda, en lugar de aplicar el de la preponderancia de la prueba;
“Tercero: La corte inferior ignoró la mayor parte de la evi-dencia ofrecídale por las partes y en su consecuencia dictó un fallo contrario a la preponderancia de la prueba;
“Cuarto: La corte inferior pasó por alto las disposiciones termi-nantes de la ley estableciendo el procedimiento para el desahucio; „
“Quinto: La corte inferior erró al declarar la existencia de un contrato de aparcería agrícola entre demandante y demandado;
“Sexto: La corte inferior cometió error manifiesto al dictar sen-tencia declarando sin lugar la demanda;
“Séptimo: La corte inferior abusó de su discreción y crasamente violó la ley, al tomarse sin causa, motivo y justificación de naturaleza alguna, el término de cuarenta y ocho (48) días para resolver este asunto a contar desde la fecha en que le fue sometido.”
La transcripción, de evidencia escrita a máquina com-prende nnas 236 páginas del récord en apelación. El error, de haberlo, al permitir que transcurrieran 48 días para dictar sentencia, no es uno que da lugar a la revocación.
Los señalamientos tercero, cuarto, quinto y sexto no son discutidos separadamente por el apelante en su alegato ni requieren ser tratados separadamente en esta opinión. Hemos examinado cuidadosamente la voluminosa transcrip-ción de evidencia sometida y no hallamos una clara prepon-derancia en favor del demandante sobre la cuestión principal en disputa ni tan manifiesto error de parte del juez sen-tenciador en la apreciación de la prueba que exijan una re-vocación.
Las secciones 9 y 10 de la ley (núm. 76) que regula los contratos de aparcería, aprobada el 4 de mayo de 1931 (Le-yes de ese año, pág. 476) leen así:
"Sección 9. — El terrateniente podrá desahuciar judicialmente al aparcero por alguna de las causas siguientes:
*712“1. Haber expirado el término convencional o el qne se fija para la duración de este contrato en la sección 3 de esta Ley.
“2. Infracción de cualquiera de las condiciones estipuladas en el contrato; Disponiéndose, que en este caso el aparcero tendrá derecho a- que se le pague la parte proporcional que le corresponda en los frutos sembrados, previa "tasación de peritos nombrados al efecto.
"Sección 10. — Si una finca sujeta a contrato de aparcería agrí-cola fuera vendida, cedida o arrendada a otra persona, el aparcero podrá exigir que se le deje recoger los frutos de la cosecha que corres-ponda al año agrícola corriente pudiendo el aparcero reclamar como suyos labores, plantíos o cualquiera otra cosa a que tenga derecho.”
Un aparcero no es un poseedor en precario y la sección 18 de la Ley para reglamentar los procedimientos de desa-hucio (Código de Enjuiciamiento Civil, Ed. 1933, sección 637 Comp. 1642) no puede ser invocada con éxito en un caso de esta naturaleza. Los fundamentos por los cuales puede ins-truirse un procedimiento de desahucio contra un aparcero y el procedimiento a seguir en tal recurso están prescritos por las secciones 9 y 10 de la Ley de 1931, supra.

La sentencia apelada dede.ser confirmada.

El Juez Presidente Señor del Toro no intervino.